Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Lack of Algorithm
Claims 1, 13, and 25 lack disclosure within the specification of what algorithms are used for performing certain actions within the claims (MPEP 2161.01 I “In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”).
Regarding claims 1, 13, and 25, “generating...a transaction message...based on the transaction data associated with the transaction and the first public encryption key.” The specification discloses (e.g. in paragraphs 0166-0167) that the transaction message may be generated based on a public encryption key, for example by encrypting some or all of the transaction message with a public encryption key of user device, merchant device, and/or transaction service provider system. However, it is unclear how the transaction message may be generated “based on” a public encryption key. Furthermore, the claims already recite an additional encrypting step using a public encryption key; therefore, it is unclear how generation based on the public encryption key differs from encryption.
Claims 2-12 and 14-19 are also rejected due to their dependence on at least claim 1 or 13.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 1 recites, “transmitting, with at least one processor...receiving, with at least one processor...etc.” It is unclear whether the “at least one processor” recited in each step of the claim is its own separate and distinct processor or the same processor as first recited in prior steps. Therefore, the scope of claim 1 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).

Claims 1, 13, and 25 recite respectively, “receiving, with at least one processor, transaction data associated with a transaction at the first computing device...”, “at least one processor programmed or configured to:...receive transaction data associated with a transaction at the first computing device...”, and “...cause the at least one processor to:...receive transaction data associated with a transaction at the first computing device...” It is unclear whether the processor referred to in the preamble/previously in the claim is the processor of the “first computing device” or its own separate and distinct processor. Therefore, the scope of claims 1, 13, and 25 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-12 and 14-19 are also rejected due to their dependence on at least claim 1 or 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5 and 17 recite, “wherein transaction data associated with a transaction further comprises: the second public encryption key of the second computing device.” However, claims 1 and 13, from which claims 5 and 17 depend respectively, already recite “receiving...transaction data associated with the transaction comprising: a second public . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leber (US 2014/0006281) discloses systems and methods for performing transactions via short-range wireless technology (e.g. NFC) through exchanging public key identifiers between a merchant device and customer device for authentication.
Jiang et al. (WO 2015/148850) discloses systems and methods for performing secure offline transactions via short-range wireless technology (e.g. NFC) through digital signatures of transaction records stored by both a merchant device and customer device until a network connection can be established.
Benoit et al. (US 2016/0055485) discloses systems and methods for configuring guest network access through a public key exchange between a customer and POS via short-range wireless technology (e.g. NFC).
Metral (US 2016/0267458) discloses systems and methods for mobile transactions via short-range wireless technology (e.g. NFC) using a public key registry.
Rodrigues et al. (US 2018/0232732) discloses systems and methods for offline transactions between a payer device and payee device via short-range wireless technology (e.g. NFC) through generating and storing transaction information on both devices and providing the 
Zan et al. (CN 109493016 A) discloses systems and methods for performing offline transactions via short-range wireless technology (e.g. NFC) through a proxy device using public key encryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685